Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 6, 2017

                                     No. 04-15-00596-CR

                                    Isidro Espinosa SOLIS,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
         Counsel has requested court reporter Erminia Uviedo to prepare a record of the voir
dire proceedings and has requested a thirty-day extension of time to file appellant’s brief.

         We grant the motion. We order Erminia Uviedo to file the reporter’s record of the voir
dire proceedings by March 20, 2017. We grant appellant’s motion for extension of time and
order appellant’s brief due April 10, 2017.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court